EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voice message from Chris N. Davis on 19 October 2021, following a telephone interview on 18 October 2021.

The application has been amended as follows: Claim 11 is replaced with the following:

11.  The standalone detergent dispensing device according to claim 10 further comprising a power supply and a dispenser to release treatment compositions in response to inputs from the sensor system.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the plot lines in Fig. 1 will be provided as black lines to avoid reproduction issues associated with greyscale copies of color plot lines.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as noted in the Office action dated 10 August 2021, in view of the amendments to claim 1 in the response filed 16 March 2021, applicant’s arguments filed 16 March 2021 are persuasive.  Claims 6-8 and 10-18 depend from claim 1, and thus include the allowable subject matter thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754